Citation Nr: 1231886	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from October 2001 to April 2002, and from June 2004 to November 2005.  The Veteran also served in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO decision, which denied service connection for bilateral hearing loss.

The Board notes that the June 2009 statement of the case (SOC) also included the issue of entitlement to an evaluation in excess of 20 percent for service-connected impingement syndrome of the left shoulder.  However, as the Veteran indicated on his July 2009 substantive appeal that he only wished to appeal the issue of hearing loss, this issue is not currently on appeal before the Board.

The Board notes that the Veteran underwent a VA audiological examination in September 2009 for a separate claim for service connection for tinnitus.  A supplemental statement of the case (SSOC) was not issued after this September 2009 VA examination.  However, as this issue is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim as done below.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

Specifically, the Veteran contends that he was a gunner during service operating a fully automatic machine gun during convoys and patrols.  He asserts that he was exposed to gunfire during pre-deployment training and during patrols while in Iraq.  He claims that he was exposed to noise from explosives while out on patrols.  He contends that he discharged his weapon on several occasions, and, while he was issued hearing protection, it did not fully protect his ears/hearing.  He also contends that, at times, he had no protection at all, and the protection he did get was not sufficient with regard to some of the car bombs and explosions that he encountered on a daily basis.  The Veteran indicated in his June 2008 claim that his hearing loss began during service. 

The Board notes that a February 15, 2001, audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
LEFT
5
10
20
50
55
RIGHT
10
5
10
5
20

A February 20, 2001, audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
LEFT
5
10
15
50
60
RIGHT
10
10
5
5
10

An April 2001 audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
LEFT
5
15
20
50
60
RIGHT
10
5
5
5
10




A March 2007 audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
LEFT
0
10
25
60
55
RIGHT
15
10
0
15
25

An October 2007 audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
LEFT
10
5
20
60
65
RIGHT
15
5
5
20
25

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination. 

The Board notes that the Veteran was provided a VA audiological examination in September 2009.  However, this examination addressed a separate service connection claim for tinnitus, as opposed to hearing loss.  Therefore, in this case, as the Veteran has reported that he currently has hearing impairment that began during his active duty service, an observation that he is competent to make, and he has not been provided an audiological examination with regard specifically to his bilateral hearing loss claim, the Board finds that the necessity for a VA audiological examination is shown for the proper assessment of the Veteran's claim for service connection for hearing loss.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of hearing loss of either ear that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, upon remand, any and all available VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all available VA treatment records that have not yet been associated with the claims file. 

2. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA audiological examination for his claimed hearing loss.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed  hearing loss.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hearing loss of either ear, and, if so, whether such condition had its onset in service, or was otherwise caused or aggravated by a disease or injury in service.  The examiner should specifically consider the effect of the Veteran's service on any pre-service hearing loss disability and the possibility that the Veteran's service aggravated a pre-service hearing loss condition.  The examiner should provide a specific opinion as to whether any pre-existing hearing loss condition permanently increased in severity as a result of his service, and if so, whether such increase was beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


